DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1 the limitation “wherein the mapping uses a mapping table that specifies a lidar pixel based on a corresponding sensor ID” is unclear.  It is unclear if “a lidar pixel” is the same as the “first lidar pixels” in the “first lidar image” or if they are pixels in a subsequent image.  Appropriate correction and clarification is required.  
Referring to claim 1, the limitation “send the first lidar pixels of a local frame of the first lidar image or of a complete frame of the first lidar image to the kernel-based coprocessor” is unclear. It is unclear if the kernel-based coprocessor compiles the first lidar image (since the first lidar pixel can be sent) or if the kernel-based coprocessor merely receives the first lidar image.
If the entire first lidar image is delivered to the kernel-based coprocessor it is unclear what constructs the first lidar image using the first depth values.   Appropriate correction is required.  
Referring to claims 1 and 4, it appears that “the depth values” and “the first depth values” are used interchangeably.  Appropriate correction is require.  NOTE:  Claim 1 includes that “determined depth values from the measurements using the array of photosensors”.   Note further on in claim 1 the detection circuit “assigns a sensor ID to each of the first depth values”.  It appears that only sensor IDs are assigned to the “first depth values” and not the depth values.  Claim 4 then indicates that the “detection circuit is configured to provide the sensor ID for each of the depth values” 
It is unclear if “the depth values” and “the first depth values” are different.  Note also claims 5 and 8 include similar issues.  
Claims 2, 3, 6, 7, and 9 are also rejected because of the dependency on one of the above rejected claims.  
Allowable Subject Matter

Claims 10-31 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talbert (20200400823), Retterath (20190079165), Venable (20180108134), and Retterath (20150131080) all show similar image processing that tie pixels to specific locations however fail to specifically show an image reconstruction circuit communicably coupled with the detection circuit and configured to: assign a sensor ID to each of first depth values for a first scan of the scanning light ranging device; construct a first lidar image using the first depth values by: mapping, using the sensor IDs, the first depth values to first lidar pixels in the first lidar image, the first lidar image being a rectilinear image, wherein the mapping uses a mapping table that specifies a lidar pixel based on a corresponding sensor ID; and store the first lidar pixels of the first lidar image in a local image buffer of the scanning light ranging device; and send the first lidar pixels of a local frame of the first lidar image or of a complete frame of the first lidar image to the kernel-based coprocessor.
Pacala (20180329066) is the closest prior art and does show an image reconstruction circuit communicably coupled with the detection circuit and configured to: assign a sensor ID to each of first depth values for a first scan of the scanning light ranging device; construct a first lidar image using the first depth values by: mapping, using the sensor IDs, the first depth values to first lidar pixels in the first lidar image, the first lidar image being a rectilinear image, wherein the mapping uses a mapping table that specifies a lidar pixel based on a corresponding sensor ID; and store the first lidar pixels of the first lidar image in a local image buffer of the scanning light ranging device; and send the first lidar pixels of a local frame of the first lidar image or of a complete frame of the first lidar image to the kernel-based coprocessor.  However this reference is ineligible prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645